

115 HR 6849 IH: Bank Secrecy Innovation Act
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6849IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mr. Budd introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend title 31, United States Code, to encourage the use of technological innovations, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Bank Secrecy Innovation Act. 2.Encouraging the use of technological innovationsSection 5318(h) of title 31, United States Code, is amended by adding at the end the following:
			
				(4)Encouraging the use of technological innovations
 (A)In generalThe Secretary of the Treasury shall, in carrying out this subsection, encourage but not require the use of technological innovations that improve anti-money laundering programs described under paragraph (1).
 (B)Safe harborAn anti-money laundering program that meets the minimum requirements described under paragraph (1) and any minimum standards issued pursuant to paragraph (2), shall not violate the requirements of this subsection by reason of any technological innovation used to carry out such program.
 (C)Rule of constructionNothing in subparagraph (A) may be construed as releasing financial institutions from the requirement to comply with existing obligations under the Bank Secrecy Act and other Federal laws and regulations..
		